Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MDB, A MINOR, BY MICHAEL J. : CIVIL ACTION
BRIDGE, HIS GUARDIAN AND :

MICHAEL J. BRIDGE, :
Plaintiffs, : No.: 2:18-cv-01079-MRH

v.
PURCHASE LINE SCHOOL DISTRICT,
PUNXSUTAWNEY CHRISTIAN
SCHOOL, AND TRI-COUNTY

TRANSPORTATION, INC.
Defendants.

ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
AND NOW comes Defendant, Purchase Line School District, (hereinafter “Defendant
Purchase Line” or “Purchase Line”), by and through its attorneys, Ronald N. Repak, Esquire and
Beard Legal Group, P.C., and submits the within Answer and Affirmative Defenses to Plaintiff's
Amended Complaint and in support thereof avers as follow:
A. Preliminary Statement
1. The averments of paragraph 1 are conclusions of law to which no responsive pleading is

required; to the extent an answer is required, these averments are denied. Strict proof is

demanded.

B. Jurisdiction and Venue

2. Admitted in part and denied in part. It is admitted that this action was filed by Plaintiff's
counsel under 28 U.S.C. §§ 1331. It is specifically denied that there has been any conduct
on the part of Defendants that constitutes a deprivation of any right or privilege of the
referenced laws.

3. Admitted in part and denied in part. It is admitted that this action was filed by Plaintiff's

counsel under 28 U.S.C. §§ 1367. It is specifically denied that there has been any conduct
1
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 2 of 27

on the part of Defendants that constitutes a deprivation of any right or privilege of the

referenced laws. It is admitted only that the case arises in the Western District of

Pennsylvania from events occurring in Indiana County.

4. Admitted in part and denied in part. It is admitted that this action was filed by Plaintiff's
counsel under 28 U.S.C. §§ 1391(b). It is specifically denied that there has been any
conduct on the part of Defendants that constitutes a deprivation of any right or privilege
of the referenced laws. It is admitted only that the case arises in the Western District of
Pennsylvania from events occurring in Indiana County.

C. Parties

5. Admitted in part and denied in part. It is admitted upon the Defendant’s information and
belief that Student resides with his parents in Indiana County, Pennsylvania 15742 and
that student was previously a student at Punxsutawney Christian School. It is denied that
student is a sexual assault survivor or that there has been any conduct on the part of
Defendant that constitutes a deprivation of any right or privilege of Plaintiffs.

6. Admitted to the best of the Defendant’s knowledge and belief.

7. Admitted to the best of the Defendant’s knowledge and belief.

8. Admitted.

9. Admitted in part and denied in part. It is admitted that Defendant was acting by
and through its duly authorized administrators, agents and /or employees in the course and scope
of their employment. It is denied that there has been any conduct on the part of Defendant that
constitutes a deprivation of any right or privilege of Plaintiff.

10. Admitted.
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 3 of 27

11. | Admitted in part and denied in part. It is admitted that Defendant was acting by
and through its duly authorized administrators, agents and /or employees in the course and scope
of their employment. It is denied that there has been any conduct on the part of Defendant that
constitutes a deprivation of any right or privilege of Plaintiff including, but not limited to sexual
harassment, sexual assault, and/or a hostile educational environment or corrective measures to
prevent such conduct as alleged.

12. | Admitted upon information and belief.

13. Admitted upon information and belief.

14. | Admitted upon information and belief.

15. | Admitted upon information and belief.

16. | Admitted upon information and belief.

D. Factual History

17. Admitted upon information and belief.

18. | Admitted in part and denied in part. It is admitted that Defendant was acting by
and through its duly authorized administrators, agents and /or employees to transport student
under 24 P.S. §13-1361. It is denied that there has been any conduct on the part of Defendant
that constitutes a deprivation of any right or privilege of Plaintiff including, but not limited to not
ensuring the safety, well-being and general care of student during transportation.

19. | Admitted upon information and belief.

20. The averments of paragraph 20 are conclusions of law to which no responsive
pleading is required; to the extent an answer is required, these averments are denied. To the
extent the averments of paragraph 20 seek to characterize the contents of any agreement or

contract between Purchase Line and Tri-County, that document speaks for itself; Defendants
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 4 of 27

deny the allegations to the extent that they are inconsistent with that document. Strict proof is
demanded.

21. Admitted upon information and belief.

22. Denied. The averments of paragraph 22 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that
student was sexually assaulted by another student, who was two years older than student. Strict
proof is demanded.

23. Denied. The averments of paragraph 23 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that
student was told he could use Kr’s smart device if MDB touched KR and that KR “bopped,
MDB in the penis and exposed himself to MDB. Strict proof is demanded.

24. Denied. Defendant lacks information or knowledge sufficient to form a belief as
to Plaintiff's allegations regarding two students prior relationship or interactions. In the event
that a response is deemed necessary, these averments are denied and strict proof is demanded.

25. Denied. The averments of paragraph 25 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that
MDB was in immediate danger of KR and that it was no longer safe for MDB to be in close
proximity with KR. Strict proof is demanded.

26. Denied. Defendant lacks information or knowledge sufficient to form a belief as
to Plaintiffs allegations regarding his report to his parent or the sexual assault allegation

altogether. In the event that a response is deemed necessary, these averments are denied and

strict proof is demanded.
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 5 of 27

27. Denied. The averments of paragraph 27 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that a
sexual assault of the student MDB took place. By way of further response, the administrator of
which the Plaintiff relies upon to verify such information is no longer with the district. For such
reason, strict proof is demanded.

28. | Denied. The averments of paragraph 28 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. Strict proof is demanded. By way of further response, Defendants lack
information or knowledge sufficient to form a belief as to Plaintiffs discussion with
Punxsutawney. In the event that a response is deemed necessary, this averment is denied and
strict proof is demanded.

29. Denied. The averments of paragraph 29 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that a
sexual assault of the student MDB took place. For such reason, strict proof is demanded.

30. Denied. The averments of paragraph 30 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that a
sexual assault of the student MDB took place. For such reason, strict proof is demanded.

31. Denied. The averments of paragraph 31 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that a
sexual assault of the student MDB took place. For such reason, strict proof is demanded.

32. Denied. The averments of paragraph 32 are conclusions of law to which no

responsive pleading is required; to the extent an answer is required, it is expressly denied that
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 6 of 27

MDB was in immediate danger of sexual assault or that there was any prior sexual assault nor
the need to propose a plan to ensure no reoccurrence of sexual assault. Strict proof is demanded.

33. Denied. The averments of paragraph 33 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to Plaintiff's discussion with Punxsutawney. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

34. Denied. The averments of paragraph 34 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied that
Mr. Bradley failed to take any action regarding any alleged sexual assault or that there was any
actual prior sexual assault. By way of further response, the district, through Mr. Bradley, took
all necessary actions to ensure the future safety of the student while riding the van to and from
Punxsutawney. Strict proof is demanded.

35. Denied. The averments of paragraph 35 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to Plaintiffs discussion with Tri-County. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

36. Denied. The averments of paragraph 36 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School

District is without sufficient information or knowledge to substantiate such allegations and thus
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 7 of 27

such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to Plaintiff's actions regarding the police. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

37. Admitted in part and denied in part. It is admitted that Plaintiff attended school
board meetings and had phone calls with administrators regarding his student; however, it is
denied that there has been any conduct on the part of Defendant that constitutes a deprivation of
any right or privilege of Plaintiff including, but not limited to not ensuring the safety, well-being
and general care of student.

38. | Admitted in part and denied in part. It is admitted that Plaintiff decided to drive
his son to school for the remainder of the 2015-2016 school year; however, it is denied that there
has been any conduct on the part of Defendant that constitutes a deprivation of any right or
privilege of Plaintiff including, but not limited to not ensuring the safety, well-being and general
care of student.

39. Denied. The averments of paragraph 39 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to actions taken by Punxsutawney. In the event that a response is deemed
necessary, this averment is denied and strict proof is demanded.

40. | Denied. The averments of paragraph 40 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus

such is denied. By way of further response, Defendants lack information or knowledge sufficient
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 8 of 27

to form a belief as to allegations being raised by Plaintiff regarding student’s interactions on
Punxsutawney’s premises and students alleged suffering of intimidation, harassment, emotional
distress, and physical manifestations of psychological anguish. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

41. | Denied. The averments of paragraph 41 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding student’s interactions on
Punxsutawney’s premises and students alleged emotional distress and hostile environment. In the
event that a response is deemed necessary, this averment is denied and strict proof is demanded.

42. Denied. The averments of paragraph 42 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding student’s interactions on
Punxsutawney’s premises and students alleged emotional distress and hostile environment and
right to access his education. In the event that a response is deemed necessary, this averment is
denied and strict proof is demanded.

43. Denied. The averments of paragraph 41 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus

such is denied. By way of further response, Defendants lack information or knowledge sufficient
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 9 of 27

to form a belief as to allegations being raised by Plaintiff regarding Punxsutawney’s failure to
protect student and the alleged deliberate indifference to plaintiff's requests. In the event that a
response is deemed necessary, this averment is denied and strict proof is demanded.

44. Admitted in part and denied in part. It is admitted that Plaintiff requested an aide
on the bus which Defendant, Purchase Line School District did not object to; however, it is
denied that there has been any conduct on the part of Defendant that constitutes a deprivation of
any right or privilege of Plaintiff including, but not limited to not ensuring the safety, well-being
and general care of student.

45. Admitted in part and denied in part. It is admitted that Plaintiff requested an aide
on the bus which Defendant, Purchase Line School District did not object to; however, it is
denied that there has been any conduct on the part of Defendant that constitutes a deprivation of
any right or privilege of Plaintiff including, but not limited to not ensuring the safety, well-being
and general care of student. By way of further response, Defendants lack information or
knowledge sufficient to form a belief as to allegations being raised by Plaintiff regarding
Punxsutawney’s failure to pay for or agree to place an aide on the van. In the event that a
response is deemed necessary, this averment is denied and strict proof is demanded.

46. Denied. The averments of paragraph 46 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding Punxsutawney’s direction

that students sit apart on the van and that parent was told that if this was not acceptable to him
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 10 of 27

that Plaintiff could explore other options. In the event that a response is deemed necessary, this
averment is denied and strict proof is demanded.

47. Denied. The averments of paragraph 47 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding Punxsutawney’s letter to Mr.
Bridge. In the event that a response is deemed necessary, this averment is denied and strict proof
is demanded.

48. Denied. The averments of paragraph 48 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendant denies that student would have been in a
hostile environment or be caused severe emotional distress. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

49. Denied. The averments of paragraph 49 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding Parent having no choice but
to withdraw the student from Punxsutawney and enroll him in Northern Cambria Catholic
School for the 2016-2017 school year. In the event that a response is deemed necessary, this

averment is denied and strict proof is demanded.

10
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 11 of 27

50. | Denied. The averments of paragraph 50 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding his choice of educational
placement institutions. In the event that a response is deemed necessary, this averment is denied
and strict proof is demanded.

51. Denied. The averments of paragraph 51 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR; however, Purchase Line
specifically denies said allegations as Purchase Line School District has NOT admitted guilt to
any misconduct or violations of the law including Title [X. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

52. The averments of paragraph 52 are conclusions of law to which no responsive
pleading is required; to the extent an answer is required, Purchase Line School District
specifically denies said allegations as Purchase Line School District has NOT admitted guilt to
any misconduct or violations of the law including any obligations as alleged under Title IX of the
Education Amendments of 1972, 20 U.S.C. §1681(a). In the event that a response is deemed
necessary, this averment is denied and strict proof is demanded.

53. Denied. The averments of paragraph 53 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR and OCR investigated such

complaint; however, Purchase Line specifically denies said allegations as Purchase Line School

11
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 12 of 27

District has NOT admitted guilt to any misconduct or violations of the law including Title IX. In
the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.

54. Denied. The averments of paragraph 54 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR and OCR investigated such
complaint; however, Purchase Line specifically denies said allegations as Purchase Line School
District has NOT admitted guilt to any misconduct or violations of the law including Title IX. In
the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.

55. Denied. The averments of paragraph 55 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR and OCR investigated such
complaint; however, Purchase Line specifically denies said allegations as Purchase Line School
District has NOT admitted guilt to any misconduct or violations of the law including Title IX. In
the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.

56. Denied. The averments of paragraph 56 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR and OCR investigated such
complaint; however, Purchase Line specifically denies said allegations as Purchase Line School

District has NOT admitted guilt to any misconduct or violations of the law including Title IX. In

12
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 13 of 27

the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.

57. Denied. The averments of paragraph 57 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations and thus
such is denied. By way of further response, Defendants lack information or knowledge sufficient
to form a belief as to allegations being raised by Plaintiff regarding student’s alleged suffering of
anxiety, depression, emotional distress, and physical manifestations of psychological anguish. In
the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.

58. Denied. The averments of paragraph 58 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District does have policies and procedures in place to address legitimate concerns regarding Title
IX complaints. In the event that a response is deemed necessary, this averment is denied and
strict proof is demanded.

59. Denied. The averments of paragraph 59 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District does have policies and procedures in place to address legitimate concerns regarding Title
IX complaints. By way of further response, Purchase Line School District has NOT admitted
guilt to any misconduct or violations of the law including Title IX and denies the allegations
regarding any alleged failure to do so. In the event that a response is deemed necessary, this

averment is denied and strict proof is demanded.

13
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 14 of 27

60.

Denied. The averments of paragraph 60 are conclusions of law to which no

responsive pleading is required; to the extent an answer is required, Purchase Line School

District denies the allegations regarding the following injuries:

a.

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of
Nervousness. In the event that a response is deemed necessary, this averment is
denied and strict proof is demanded;

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of
Emotional tension. In the event that a response is deemed necessary, this
averment is denied and strict proof is demanded;

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of
Anxiety. In the event that a response is deemed necessary, this averment is denied
and strict proof is demanded,

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of
Depression. In the event that a response is deemed necessary, this averment is
denied and strict proof is demanded;

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of

Physical manifestations of psychological anguish, including migraines, nausea,

14
61.

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 15 of 27

vomiting, and panic attacks. In the event that a response is deemed necessary, this
averment is denied and strict proof is demanded; and

f. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of any
other injuries to be proven at trial. In the event that a response is deemed
necessary, this averment is denied and strict proof is demanded.

Denied. The averments of paragraph 61 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District denies the allegations regarding any alleged negligence, carelessness, and/or
recklessness of Defendants. By way of further response, Purchase Line School District
denies the allegations regarding the following damage claims:

a. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged suffering of
great pain, suffering, inconvenience, embarrassment, mental anguish, and
emotional and psychological trauma. In the event that a response is deemed
necessary, this averment is denied and strict proof is demanded;

b. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s requirement to expend
large sums of money for medical treatment and care, psychological treatment and
counseling, hospitalization, medical supplies, rehabilitation and therapeutic
treatment, medicines and other attendance services. In the event that a response is

deemed necessary, this averment is denied and strict proof is demanded;

15
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 16 of 27

c. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged inability to
enjoy various pleasure of life that were previously enjoyed. In the event that a
response is deemed necessary, this averment is denied and strict proof is
demanded; and

d. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding student’s alleged loss and
impairment of general health, strength and vitality. In the event that a response is
deemed necessary, this averment is denied and strict proof is demanded.

62. Denied. The averments of paragraph 62 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District denies the allegations regarding the following injuries sustained by Parents:

a. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged suffering of
Nervousness. In the event that a response is deemed necessary, this averment is
denied and strict proof is demanded;

b. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged suffering of
Emotional tension. In the event that a response is deemed necessary, this
averment is denied and strict proof is demanded;

c. Denied. Defendants lack information or knowledge sufficient to form a belief as

to allegations being raised by Plaintiff regarding Parents’ alleged suffering of

16
63.

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 17 of 27

Anxiety. In the event that a response is deemed necessary, this averment is denied

and strict proof is demanded,

. Denied. Defendants lack information or knowledge sufficient to form a belief as

to allegations being raised by Plaintiff regarding Parents’ alleged suffering of
Depression. In the event that a response is deemed necessary, this averment is
denied and strict proof is demanded;

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged suffering of
Physical manifestations of psychological anguish, including migraines, nausea,
vomiting, and panic attacks. In the event that a response is deemed necessary, this
averment is denied and strict proof is demanded; and

Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged suffering of any
other injuries to be proven at trial. In the event that a response is deemed

necessary, this averment is denied and strict proof is demanded.

Denied. The averments of paragraph 63 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District denies the allegations regarding any alleged negligence, carelessness, and/or
recklessness of Defendants. By way of further response, Purchase Line School District
denies the allegations regarding the following damage claims suffered by Parents:

a. Denied. Defendants lack information or knowledge sufficient to form a belief as

to allegations being raised by Plaintiff regarding Parents’ alleged suffering of

great pain, suffering, inconvenience, embarrassment, mental anguish, and

17
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 18 of 27

emotional and psychological trauma. In the event that a response is deemed
necessary, this averment is denied and strict proof is demanded;

b. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ requirement to expend
large sums of money for medical treatment and care, psychological treatment and
counseling, hospitalization, medical supplies, rehabilitation and therapeutic
treatment, medicines and other attendance services for both himself and for
Student. In the event that a response is deemed necessary, this averment is denied
and strict proof is demanded;

c. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ requirement to expend
large sums of money for transportation for Student’s continued schooling; and

d. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged inability to
enjoy various pleasure of life that were previously enjoyed. In the event that a
response is deemed necessary, this averment is denied and strict proof is
demanded; and

e. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged impairment of
Parent’s relationship with Student due to Student’s anxiety, depression, and
psychological trauma. In the event that a response is deemed necessary, this

averment is denied and strict proof is demanded; and

18
64.

65.

66.

67.

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 19 of 27

f. Denied. Defendants lack information or knowledge sufficient to form a belief as
to allegations being raised by Plaintiff regarding Parents’ alleged loss and
impairment of general health, strength and vitality. In the event that a response is

deemed necessary, this averment is denied and strict proof is demanded.

First Cause of Action
Violation of Title [X, 20 U.S.C. §1681
Plaintiffs, MDB, a minor, by Michael J. Bridge, his guardian and Michael J. Bridge
v. Defendant Purchase Line School District

Defendants’ responses to paragraphs 1 through 63 of Plaintiff's Amended
Complaint are incorporated by reference herein as of set forth at length.

The averments of paragraph 65 are conclusions of law to which no responsive
pleading is required. To the extent an answer is required, Defendant expressly denies that
there was a sexual assault which placed student in a hostile environment and that any
such conduct of Defendant was sufficiently serious and/or interfered with and/or limited
Student’s ability to participate in or benefit from his education program. Strict proof is
demanded.

Denied. The averments of paragraph 66 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that Purchase Line violated any of its transportation policies regarding plaintiff. For such
reason, strict proof is demanded.

Denied. The averments of paragraph 67 are conclusions of law to which no

responsive pleading is required; to the extent an answer is required, it is expressly denied

19
68.

69.

70.

71.

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 20 of 27

that a sexual assault of the student MDB took place. For such reason, strict proof is
demanded.

Denied. The averments of paragraph 68 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that a sexual assault of the student MDB took place and that Purchase Line failed to
respond in a prompt and equitable manner by taking immediate action to eliminate the
harassment, prevent is recurrence, and address its effects. For such reason, strict proof is
demanded.

Denied. The averments of paragraph 69 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that a sexual assault of the student MDB took place or created a hostile environment.

For such reason, strict proof is demanded.

Denied. The averments of paragraph 70 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District acknowledges that Parent filed a complaint with OCR; however, Purchase Line
specifically denies that Purchase Line School District has admitted guilt to any
misconduct or violations of the law including Title IX or allegations regarding the
creation of a hostile education environment or that the district failed to act to protect the
student. In the event that a response is deemed necessary, this averment is denied and
strict proof is demanded.

Denied. The averments of paragraph 71 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied

that student was sexually assaulted by another student, or that Purchase Line was

20
72.

73.

74.

75.

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 21 of 27

deliberately indifferent or that they did or had notice of the creation of a hostile
environment. By way of further response, Purchase Line School District took all
necessary measures to protect the student while being transported. Strict proof is
demanded.

Denied. The averments of paragraph 72 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that parent did not have access to all policies and procedures as well as grievance
procedures/reporting form as all such information was publically available on the district
website for such access. Strict proof is demanded.

Denied. The averments of paragraph 73 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that student was sexually assaulted by another student, or that the district failed to take all
necessary measures to protect the student. Strict proof is demanded.

Denied. The averments of paragraph 74 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that student was sexually assaulted by another student, or that the district failed to take all
necessary measures to protect the student in compliance with the law. Strict proof is
demanded.

Denied. The averments of paragraph 75 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that parent did not have access to all policies and procedures as well as grievance
procedures/reporting form as all such information was publically available on the district

website for such access. Strict proof is demanded.

21
76,

77.

78.

79,

Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 22 of 27

Denied. The averments of paragraph 76 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that parent did not have access to all policies and procedures as well as grievance
procedures/reporting form and the individual who is the title IX coordinator as all such
information was publically available on the district website for such access. Strict proof
is demanded.

Denied. The averments of paragraph 77 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, it is expressly denied
that parent did not have access to all policies and procedures as well as grievance
procedures/reporting form, processes for student referrals and complaints and the
individual who is the title [IX coordinator as all such information was publically available
on the district website for such access. Strict proof is demanded.

Denied. The averments of paragraph 78 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School
District is without sufficient information or knowledge to substantiate such allegations
and thus such is denied. By way of further response, Defendants lack information or
knowledge sufficient to form a belief as to allegations being raised by Plaintiff regarding
student’s alleged suffering of permanent physical and psychological trauma, harassment,
emotional distress, and physical manifestations of psychological anguish. In the event
that a response is deemed necessary, this averment is denied and strict proof is demanded.

Denied. The averments of paragraph 79 are conclusions of law to which no
responsive pleading is required; to the extent an answer is required, Purchase Line School

District is without sufficient information or knowledge to substantiate such allegations

22
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 23 of 27

and thus such is denied. By way of further response, Defendants lack information or
knowledge sufficient to form a belief as to allegations being raised by Plaintiff regarding
student’s Parents alleged suffering of permanent, , emotional distress, and physical and
psychological and compensatory damages due to his relationship as Student’s parent. In
the event that a response is deemed necessary, this averment is denied and strict proof is
demanded.
Wherefore, Defendant denies that Plaintiff is entitled to any recovery or relief whatsoever
from Defendant and demand strict proof of the damages alleged. Defendant requests that
Plaintiff's demands for compensatory damages and punitive damages, attorney fees and costs of

suit, and such other relief, all be denied.
Second Cause of Action
80.- 94. This cause of action has been dismissed with prejudice.

Third Cause of Action

 

95.- 109. This cause of action has been dismissed with prejudice.
Fourth Cause of Action
110.- 124. This cause of action has been dismissed with prejudice.

Fifth Cause of Action
125.- 133. This cause of action has been dismissed with prejudice.
Sixth Cause of Action
134.- 143. This cause of action has been dismissed with prejudice.
Seventh Cause of Action

144.- 151. This cause of action has been dismissed with prejudice.

23
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 24 of 27

Eighth Cause of Action

152.- 157. This cause of action has been dismissed with prejudice.

Ninth Cause of Action
158. Defendants’ responses to paragraphs | through 158 of Plaintiff's Amended
Complaint are incorporated by reference herein as if set forth at length.
159- 164. The averments of paragraphs 159 through 164 are conclusions of law to which no
responsive pleading is required nor does such allegations reference Defendant, Purchase Line
School District. To the extent paragraphs 159 through 164 make allegations against Defendant,

Purchase Line School District, these averments are expressly denied and strict proof is

demanded.
Affirmative Defenses
1. Plaintiffs Complaint fails in whole or in part to state a claim against the Defendant upon

which relief can be granted.

2. Plaintiff is unable to establish a prima facie case of sex discrimination or the creation of a

hostile environment.

3. No unlawful acts were authorized, condoned or ratified by the Defendant.

4, Plaintiff and/or Plaintiffs Parent has failed to mitigate any damages he claims to have
suffered.

5. Plaintiff has not suffered any damages from alleged discriminatory and/or unlawful

conduct under Title IX or any other federal law.

6. Defendants have at all times complied with all federal and state statutes, or, have made a

good faith effort to comply with all federal and state statutes, including Title [X.

24
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 25 of 27

7. The Plaintiff has failed to set forth and is unable to establish an entitlement to any relief
or damages.
8. At all times relevant hereto, the Defendant had in place policies and procedures to

prevent unlawful discrimination and/or sexual harassment.

9. Plaintiff's claims are barred in whole or part because Defendant is protected by
governmental immunity.

10. ‘Plaintiff's claims are barred in whole or part because Defendant is protected by quasi-
judicial immunity. Keystone Redevelopment Partners, LLC v. Decker, 631 F.3d 89 (3d Cir.
2011); Riverwalk Casino, LP v. Pennsylvania Gaming Control Board, 926 A.2d 926 (Pa. 2007).

11. Plaintiffs claims are barred in whole or part because Defendant is protected by local
agency immunity pursuant to the Political Subdivision Tort Claims Act, 42 Pa.C.S.§8541 et seq.
(“PSTCA”).

12. Plaintiff has failed to allege that the some or all of the redress he seeks from Defendant is
recoverable under a common law or statutory right of action.

13. Defendant further affirmatively pleads the defenses of estoppels, laches, res judicata,
collateral estoppel, waiver, and failure to exhaust administrative remedies.

14. Defendant reserves the right to assert any additional affirmative defenses as Plaintiff's

claims are more fully disclosed.

25
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 26 of 27

WHEREFORE, Defendant denies any and all liability to Plaintiff and demands judgment

in its favor and any other relief this Honorable Court believes just and proper.

26

Respectfully Submitted:
BEARD LEGAL GROUP, P.C.

/s/ Ronald N. Repak
Ronald N. Repak, Esquire
Pa. I.D. No.309138
Attorney for Purchase Line
School District
BEARD LEGAL GROUP
3366 Lynnwood Drive
P.O. Box 1311
Altoona, PA 16603-1311
(814) 943-7796
rrepak@pbeardlegalgroup.com
Case 2:18-cv-01079-MRH Document 42 Filed 07/08/19 Page 27 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MDB, A MINOR, BY MICHAEL J. : CIVIL ACTION
BRIDGE, HIS GUARDIAN AND :

MICHAEL J. BRIDGE, :
Plaintiffs, : No.: 2:18-cv-01079-MRH

Vv.

PURCHASE LINE SCHOOL DISTRICT,
PUNXSUTAWNEY CHRISTIAN
SCHOOL, AND TRI-COUNTY
TRANSPORTATION, INC.
Defendants. :

CERTIFICATE OF SERVICE

I, Ronald N. Repak, Esquire, and Beard Legal Group, P.C., hereby certify that a true and
correct copy of the Answer and New Matter to Plaintiffs’ Amended Complaint pursuant to
Fed.R.Civ.P. on behalf of Purchase Line School District, has been served on the following

parties of record via U.S. Western District’s Electronic Case Filing System on this 8" day of
July, 2019:

Ruder Law, LLC Kenneth J. Hardin, II
Attn: Alicia M. Simpson Hardin Thompson, P.C.
Suite 450 The Frick Building
Pittsburgh, PA 15219 437 Grant St., Suite 620
aliciasimpson@ruderlaw.com Pittsburgh, PA 15219

 

Attorney for Punxsutawney Christian

Lewis Brisbois

Attn: Todd Gray

429 Fourth Avenue

Suite 805

Pittsburgh, PA 15219

Kyle.Black@lewisbrisbois.com Respectfully submitted:

/s/ Ronald N_ Repak
Ronald N. Repak, Esquire
Pa. LD. No.309138
BEARD LEGAL GROUP
3366 Lynnwood Drive
Altoona, PA 16603-1311
(814) 943-7796
rrepak@beardlegalgroup.com

27
